         Case: 1:19-cv-02952 Document #: 132 Filed: 04/06/20 Page 1 of 3 PageID #:8335




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    ART AKIANE LLC,

             Plaintiff,

    v.                                               Case No. 19-cv-02952

    ART & SOULWORKS LLC,                             Judge Edmond E. Chang
    CAROL CORNELIUSON,
    CARPENTREE, LLC, and VIRGINIA                    Mag. Judge Jeffrey Cole
    HOBSON,

             Defendants.

    ART & SOULWORKS LLC, and
    CAROLYNE CORNELIUSON,

             Defendants-Counter-Plaintiffs,

    v.

    ART AKIANE LLC,

             Plaintiff – Counter-Defendant,

    and

    AKIANE ART GALLERY, LLC, and
    AKIANE KRAMARIK,

             Counter-Defendants.

                                       NOTICE OF MOTION

            PLEASE TAKE NOTICE that on May 6, 2020 at 9:30 a.m.,1 Plaintiff/Counter-Defendant,

Art Akiane LLC (“Art Akiane”), through its undersigned attorneys, shall appear before the



1
  Due to the ongoing public health exigencies caused by the COVID-19 virus, Art Akiane is
amenable to presenting the motion by telephonic hearing, or otherwise, on the noticed date or on
any earlier or other date as the Court deems appropriate.
   Case: 1:19-cv-02952 Document #: 132 Filed: 04/06/20 Page 2 of 3 PageID #:8336




Honorable Judge Edmond E. Chang, or any judge sitting in his place and stead, in Room 2119 of

the United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, and then and there

present Art Akiane’s Motion to Withdraw Attorney Rashad A. Simmons, a copy of which is

hereby served upon all parties of record via CM/ECF.


Dated: April 6, 2020                           Respectfully submitted,

                                               ART AKIANE LLC,


                                               By: s/ Adam Wolek
                                                   Adam Wolek
                                                   Marcus Harris
                                                   TAFT STETTINIUS & HOLLISTER LLP
                                                   111 E. Wacker Drive, Suite 2800
                                                   Chicago, Illinois 60601
                                                   Phone: (312) 836-4063
                                                   Fax: (312) 966-8598
                                                   awolek@taftlaw.com
                                                   mharris@taftlaw.com

                                                   Matthew B. Barbara (pro hac vice)
                                                   TAFT STETTINIUS & HOLLISTER LLP
                                                   200 Public Square, Suite 3500
                                                   Cleveland, Ohio 44114
                                                   Phone: (216) 241-2938
                                                   Fax: (216) 241-3707
                                                   mbarbara@taftlaw.com

                                                   Counsel for Plaintiff and Counter-
                                                   Defendant Art Akiane LLC




                                              2
27015393
   Case: 1:19-cv-02952 Document #: 132 Filed: 04/06/20 Page 3 of 3 PageID #:8337




                                   CERTIFICATE OF SERVICE

           I hereby certify that on April 6, 2020, the foregoing was filed with the Clerk of Court via

CM/ECF, which provided notice of same to all parties who have made an appearance in this case.


                                                        /s/ Adam Wolek




                                                    3
27015393
